

RETIREMENT AND CONSULTING AGREEMENT
 
This Retirement and Consulting Agreement (this “Agreement”) is entered into
effective as of October 13, 2006 (the “Effective Date”) by and between the
“Company,” “Ply Gem Holdings,” “PIHI”, “Prime Holdings,” Lee Meyer (the
“Executive”) and, for purposes of Section IID only, the Meyer Family Investment,
L.P (the “Meyer Family Trust”). For purposes of this Agreement, (i) “PIHI” shall
mean Ply Gem Investment Holdings, Inc., a Delaware corporation, (ii) “Ply Gem
Holdings” shall mean Ply Gem Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of PIHI, (iii) “Prime Holdings” shall mean Ply Gem Prime
Holdings, Inc., a Delaware corporation and parent of PIHI, and (iv) the
“Company” shall mean Ply Gem Industries, Inc., a Delaware corporation and
wholly-owned subsidiary of Ply Gem Holdings.
 
WHEREAS, the Executive is currently employed by the Company and holds the
positions of Chief Executive Officer and President of each of PIHI, Ply Gem
Holdings, Prime Holdings and the Company (collectively, the “Companies”); and
 
WHEREAS, the Companies and the Executive have agreed that the Executive’s
employment with the Company shall terminate, and the Executive shall resign from
his positions as Chief Executive Officer and President of the Companies, in each
case, effective as of the Effective Date; and
 
WHEREAS, the Companies desire to provide the Executive with certain benefits
upon the Executive’s retirement from employment with the Companies, in exchange
for the Executive’s agreement to provide certain consulting services to the
Companies after such termination, comply with certain restrictive covenants in
favor of the Companies and release certain claims against the Companies and
their subsidiaries, parents, shareholders and their respective executives,
officers, directors, partners, members and agents, on the terms and subject to
the conditions more fully set forth in this Agreement.
 
NOW THEREFORE, in consideration of the promises, mutual covenants and other good
and valuable consideration set forth in this Agreement, the receipt and
sufficiency of which is hereby acknowledged, the Executive and the Companies
agree as follows:
 
I.  Termination of Employment; Resignation from Positions
 
The Executive’s employment by the Company and any and all titles, positions and
appointments the Executive holds with the Companies or any of their subsidiaries
(collectively with the Companies, the “Company Group”), whether as an officer,
director, employee, consultant (except pursuant to Section III of this
Agreement), agent or otherwise (including, without limitation, as Chief
Executive Officer and President and as a member of the Board of Directors of
each of the Companies) shall cease as of the Effective Date. Effective as of the
Effective Date, the Executive shall have no authority to act on behalf of any
member of the Company Group and shall not hold himself out as having such
authority, enter into any agreement or incur any obligations on behalf of any
member of the Company Group, commit any member of the Company Group in any
manner or otherwise act in an executive or other decision-making capacity with
respect to any member of the Company Group. The Executive agrees to make himself
available to provide consulting services pursuant to the terms of Section III of
this Agreement.
 
IRS Circular 230 disclosure: To ensure compliance with requirements imposed by
the IRS, we inform you that any U.S. federal tax advice contained in this
document is not intended or written to be used, and cannot be used, for the
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter
that is contained in this document.


Doc #:NY7:103390.11
 

--------------------------------------------------------------------------------


 
 
II.  Payments and Benefits
 
In consideration for the Executive’s entering into this Agreement, specifically
including the restrictive covenants contained in Section VI of this Agreement
and the Executive’s execution on the Effective Date of a release of claims
substantially in the form attached to this Agreement as Exhibit A (the
“Release”), the Executive shall be entitled to receive the payments and benefits
described in Sections IIA, IIB and IIC of this Agreement, subject to the
Executive’s (i) executing the Release on the Effective Date and not revoking the
Release before expiration of the seven-day revocation period described therein,
and (ii) continued compliance with the covenants set forth in Section VI of this
Agreement on the terms described in Section VIH of this Agreement.
 
A.  Continued payment during the period commencing on the Effective Date and
ending on the second anniversary of the Effective Date (the “Consulting Period”)
of the Executive’s annual base salary in effect immediately prior to the
Effective Date (which, for the avoidance of doubt, shall not include any amounts
in respect of any car allowance or payments for any other perquisites or
benefits for the Executive), in 24 equal monthly installments during the
Consulting Period;
 
B.  Medical and dental benefit coverage during the Consulting Period; provided
that, with respect to the period commencing on the Effective Date and ending on
the date on which the Executive’s coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) terminates as provided by law,
such coverage shall be provided in the form of payment by the Company of the
Executive’s and his dependents’ COBRA premiums, and, with respect to any portion
of the Consulting Period that continues after COBRA coverage terminates, the
Company shall provide such additional coverage by either allowing the Executive
to continue to participate in the Company’s medical and dental plans at the
Company’s sole cost, or, if such continued participation is not permitted by the
plan or by an insurance policy paying for benefits under the plan or if such
continued participation would have an adverse impact on the tax-free nature of
the medical and dental benefits provided to any other participant in the plan,
then, the Company agrees to provide such coverage by purchasing for the
Executive a medical and dental insurance policy that provides coverage that is
as comparable as is commercially available to the coverage under the medical and
dental plans in effect as of the Effective Date. If the Executive is required to
pay tax with respect to the premium paid by the Company for such insurance
policy, the Company shall pay the Executive 25% of the total amount of such
taxable premium;
 
C.  Payment by Prime Holdings of the “Stock Repurchase Amount”, subject to and
in accordance with the terms and conditions of this Section IIC.
 
2

--------------------------------------------------------------------------------


1.  Stock Repurchase Amount Definition. The “Stock Repurchase Amount” shall be
an amount that constitutes the repurchase by Prime Holdings of the 112,800
shares (the “Sweet Equity Shares”) of common stock, par value $0.01 per share,
of Prime Holdings (“Prime Holdings Common Stock”) held by the Meyer Family Trust
as of the Effective Date, and that were: (i) initially acquired by the Executive
as 112,800 shares of common stock, par value $0.01 per share, of PIHI (“PIHI
Common Stock”) pursuant to an agreement between PIHI and the Executive dated
July 28, 2005 pursuant to which 112,800 phantom incentive stock units awarded to
the Executive by PIHI on February 12, 2004 pursuant to the Ply Gem Investment
Holdings, Inc. Phantom Plan (which was assumed by Prime Holdings in connection
with the transactions contemplated by the Agreement and Plan of Merger and
Contribution, dated February 24, 2006, by and between the Companies, Ply Gem
Merger Sub, Inc., a Delaware corporation and then a wholly-owned subsidiary of
Prime Holdings, and certain executives of AWC Holding Company (the “Merger and
Contribution Agreement”), and amended and restated as the Ply Gem Prime
Holdings, Inc. Amended and Restated Phantom Stock Plan (the “Phantom Plan”))
cancelled in exchange for the grant to the Executive of 112,800 shares of PIHI
Common Stock, (ii) transferred by the Executive to the Meyer Family Trust on
September 28, 2005, and (iii) converted into the Sweet Equity Shares pursuant to
the transactions contemplated by the Merger and Contribution Agreement.
 
(a)  Stock Repurchase Amount Calculation. The Stock Repurchase Amount shall be
$1,128,000, which represents the product of 112,800 (the number of Sweet Equity
Shares) and $10.00.
 
2.  Timing of Payment. The Stock Repurchase Amount shall be paid to the
Executive as soon as reasonably practicable following the expiration of the
revocation period set forth in the Release, subject to the Executive’s not
having revoked the Release as of such date.
 
3.  Stock Repurchase Amount Upon Release Revocation, Other Executive Breach. If
the Executive revokes the Release or otherwise breaches any of his obligations
under this Agreement prior to the payment of the Stock Repurchase Amount, then
this Section IIC shall be null and void, and the terms of the Ply Gem Prime
Holdings, Inc. Stockholders Agreement, dated as of February 24, 2006, by and
between Prime Holdings, PIHI, Caxton-Iseman (Ply Gem), L.P. and certain other
investors in and management stockholders of Prime Holdings, as amended from time
to time (the “Stockholders Agreement”) shall govern any rights of the Executive
in respect of the Prime Holdings Common Stock.
 
4.  PIHI Call. The Stock Repurchase Amount shall only be paid pursuant to this
Section IIC following PIHI’s purchase of 112,800 shares of PIHI Common Stock
from Prime Holdings, at a purchase price per share equal to the amount described
in Section IIC2 above, pursuant to PIHI’s exercise of its “Call Right” set forth
in the Stockholders’ Agreement, which purchase shall occur immediately prior to
the repurchase contemplated by paragraph 1 of this Section IIC. 
 
D.  Other Equity Holdings. The Executive acknowledges and agrees that, as of the
Effective Date, in addition to the Sweet Equity Shares, the Executive holds (i)
8,780 shares of Prime Holdings Common Stock and 4,724 shares of senior preferred
stock, par value $0.01 of Prime Holdings (“Prime Holdings Senior Preferred
Stock”), which the Executive initially purchased as shares of PIHI Common Stock
and shares of senior preferred stock, par value $0.01 per share, of PIHI (“PIHI
Senior Preferred Stock”), pursuant to the Ply Gem Investment Holdings, Inc.
Subscription Agreement - Strip, dated as of August 27, 2004, by and between PIHI
and the Executive (the “Subscription Agreement”), and which were converted into
8,780 shares of Prime Holdings Common Stock and 4,724 shares of Prime Holdings
Senior Preferred Stock, respectively, in connection with the transactions
contemplated by the Merger and Contribution Agreement, and (ii) 31,766 shares of
Prime Holdings Common Stock, which the Executive purchased on September 25
 
3

--------------------------------------------------------------------------------


E.  , 2006 in connection with the termination of his award of phantom additional
units under the Phantom Plan. The Companies and the Executive agree that the
Stockholders’ Agreement shall remain in full force and effect with respect to
the holdings described in the preceding sentence. The Executive acknowledges and
agrees that, except as set forth in this Section II, as of the Effective Date,
the Executive does not hold any outstanding shares of Prime Holdings Common
Stock, Prime Holdings Senior Preferred Stock, PIHI Common Stock, PIHI Senior
Preferred Stock, phantom incentive stock units, phantom additional units, stock
options or other equity-based compensation awards or hold or have any rights
relating to any other securities of Prime Holdings or PIHI or any member of the
Company Group.
 
F.  The Executive’s annual cash bonus for the 2006 fiscal year, calculated based
on actual performance during 2006, pro-rated based on the Executive’s employment
with the Company during 2006 until the Effective Date (the “Pro-Rated Bonus”),
and payable at such time as annual cash bonuses in respect of fiscal year 2006
are paid to other senior executives of the Company; provided, that, the bonus
shall be paid in no event later than the date that is 2 ½ months after the end
of the 2006 fiscal year.
 
G.  As soon as reasonably practicable following the Effective Date or such
earlier date as may be required by applicable state statute or regulation, (i)
any annual base salary earned but unpaid through the Effective Date, (ii)
payment in respect of any vacation time that is accrued but unused through the
Effective Date, and (iii) reimbursement for all un-reimbursed business expenses
properly incurred by the Executive in accordance with policies of the Companies
prior to the Effective Date and not yet reimbursed by any of the Companies;
provided, that, the Executive must submit to the applicable Company, within 30
days after the Effective Date, any outstanding expense reports within his
possession, and the Executive shall not receive reimbursement in respect of any
expense reports submitted after such date. For the avoidance of doubt, the
payments described in this Section IIF are not intended to result in any
duplication of any payments or benefits described in this Agreement or any
compensation or benefits plans, policies, programs, agreements or arrangements
of any of the Companies.
 
H.  All benefits accrued up to the Effective Date, to the extent vested, under
all employee benefit plans of the Companies and any members of the Company Group
in accordance with the terms of such plans, except for under the Ply Gem
Industries, Inc. Change in Control Severance Benefit Plan for Key Employees,
dated October 30, 2003, as amended for the Executive, dated February 12, 2004
(the “Change in Control Plan”), the Stockholders Agreement, the Ply Gem
Investment Holdings, Inc. 2004 Stock Option Plan or under any plan, policy,
program, practice, agreement or arrangement that provides for severance or
separation pay or benefits or for any equity-based compensation award.
 
4

--------------------------------------------------------------------------------


I.  Full Satisfaction
 
The Executive acknowledges and agrees that the Executive is not entitled to any
other compensation or benefits from any of the Companies or any member of the
Company Group (including without limitation any severance or retirement
compensation or benefits), and as of and after the Effective Date, the Executive
shall no longer participate in, accrue service credit or have contributions made
on his behalf under any employee benefit plan sponsored by any member of the
Company Group in respect of periods commencing on and following the Effective
Date, including without limitation any plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended (a “Qualified
Plan”); provided, that, except as expressly provided herein, nothing in this
Agreement shall constitute a waiver by the Executive of his rights to vested
benefits, if any, under any Qualified Plan or under any group health plan of any
of the Companies or to any other fringe benefits to which he may be entitled
under applicable law in respect of his services to the Company prior to the
Effective Date.
 
J.  Release
 
The payments and benefits described in Sections IIA, IIB and IIC above shall be
contingent on the Executive’s entering into the Release and not revoking such
Release during the applicable seven-day revocation period set forth therein. If
the Executive revokes such Release during the period described in the
immediately preceding sentence, this Agreement shall be void as of and following
the Effective Date, and applicable provisions of the Change in Control Plan, the
Stockholders Agreement and other employee benefit plans of the Companies or
members of the Company Group shall apply.
 
K.  Continued Compliance with Certain Covenants
 
Upon a determination by the Boards of Directors of the Companies that the
Executive has violated (i) the Employee’s Non-Disclosure Agreement, previously
signed by the Executive (the “Non-Disclosure Agreement”), the Ply Gem
Industries, Inc. Employee Information Agreement, (the “Employee Information
Agreement”) or any of Sections VIB, VIC, VIE, VIF or VIG of this Agreement, the
Companies shall be entitled to immediately cease paying any amounts remaining
due or providing any payments or benefits to the Executive pursuant to Sections
IIA, IIB or IIC of this Agreement, and (ii) Section VIB of this Agreement,
subject to applicable state law, the Companies shall be entitled to reclaim any
amounts already paid to the Executive under Section IIA of this Agreement.
 
III.  Consulting Services
 
A.  With respect to the Consulting Period, the Companies hereby retain the
Executive, and the Executive hereby agrees to serve, as a consultant to the
Companies, on the terms and subject to the conditions of this Section III.
During the Consulting Period, the Executive shall, from time to time at the
request of any of the Companies, upon reasonable advance notice, engage in those
consulting services and activities as may be requested by such Company (the
“Consulting Services”), at such times and places as mutually agreed upon by the
Executive and the Company; provided that the aggregate time or times that the
Executive provides Consulting Services to any of the Companies shall not exceed
three days per any calendar quarter occurring during the Consulting Period, or
such greater amount of time agreed to by the Executive.
 
5

--------------------------------------------------------------------------------


B.  The Companies shall reimburse the Executive for all reasonable travel and
related out-of-pocket expenses incurred by the Executive in performing the
Consulting Services; provided that such expenses are incurred with the prior
approval of the Companies, and the Executive provides the Companies with an
itemized invoice of the expenses incurred.
 
C.  The Executive acknowledges that, during the Consulting Period, as a
consultant, the Executive shall be an independent contractor and, by virtue of
his being an independent contractor, shall not be eligible to actively
participate in or accrue benefits under any employee benefit plan or program
offered by any member of the Company Group to its employees; provided, however,
that, subject to the terms of this Agreement, the Executive shall continue to
receive the benefits set forth in Section IIA of this Agreement. The Parties
agree that, during the Consulting Period, Executive shall be an independent
contractor for purposes of all federal, state and local laws governing worker’s
compensation insurance.
 
D.  In performing the Consulting Services, the Executive shall have no authority
to act as an agent of any of the Companies, except on authority specifically so
delegated in writing, and he shall not represent contrary to any person, and
shall only consult, render advice and perform such tasks as the Executive deems
are necessary to achieve the results specified by the Companies.
 
E.  The Executive acknowledges and agrees that he shall not be entitled to
receive any compensation, fees or benefits in addition to those described in
this Agreement in exchange for his agreement to provide the Consulting Services
pursuant to this Section III.
 
IV.  Additional Consideration
 
The Executive acknowledges that, except with respect to the payments described
in Section IIF of this Agreement, pursuant to this Agreement he is receiving
consideration in addition to any amounts to which he would have otherwise been
entitled but for this Agreement.
 
V.  Return of Company Property
 
No later than the Effective Date, the Executive shall return to the Companies
all originals and copies of papers, notes and documents (in any medium,
including computer disks), whether property of any member of the Company Group
or not, prepared, received or obtained by the Executive during the course of,
and in connection with, his employment with or services for the Companies or any
member of the Company Group, and all equipment and property of any member of the
Company Group which may be in the Executive’s possession or under his control,
whether at the Company’s offices, the Executive’s home or elsewhere, including
all such papers, work papers, notes, documents and equipment in the possession
of the Executive. The Executive agrees that he and his family shall not retain
copies of any such papers, work papers, notes and documents. Notwithstanding the
foregoing, the Executive may retain copies of the Change in Control Plan, the
Phantom Plan, the Stockholders Agreement and any employment, compensation or
benefits agreements between the Executive and any of the Companies, this
Agreement and any employee benefit plan materials distributed generally to
participants in any such plan by the Companies. On the Effective Date, all
telephone and other accounts being paid by the Companies on the Executive’s
behalf shall be terminated and all company credit cards shall be returned to the
Companies and canceled. To the extent any charges are made by the Executive
using company accounts or credit cards after the Effective Date, such charges
will be solely the Executive’s responsibility.
 
6

--------------------------------------------------------------------------------


VI.  Restrictive Covenants
 
A.  Survival of Non-Disclosure Agreement; Employee Information Agreement; Ply
Gem Code of Ethics
 
Notwithstanding anything to the contrary in this Agreement, the covenants and
other provisions set forth in the Non-Disclosure Agreement, the Employee
Information Agreement, the Ply Gem Industries, Inc. Code of Ethics as
constituted on the Effective Date (the “Ply Gem Code of Ethics”) and Section 6.3
of the Stockholders Agreement that expressly survive termination of the
Executive’s employment shall survive the Effective Date and be effective for the
periods described therein.
 
B.  Non-Competition/Non-Solicitation
 
The Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its subsidiaries and controlled affiliates and
accordingly agrees as follows:
 
1.  During the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Restricted Period”), or such longer
period as described in the last sentence of Section VIH of this Agreement, the
Executive will not, directly or indirectly, (a) engage in any “Competitive
Business” (defined below) for the Executive’s own account, (b) enter the employ
of, or render any services to, any person engaged in any Competitive Business,
(c) acquire a financial interest in, or otherwise become actively involved with,
any person engaged in any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant, or (d) interfere with business relationships between the Company
and customers or suppliers of, or consultants to, the Company.
 
2.  For purposes of this Section VIB, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which the business unit for which the Executive works does
business: the manufacture and sale of vinyl, aluminum or wood windows and doors;
vinyl, metal or composite siding and accessories; and vinyl or composite fencing
and decking.
 
3.  For purposes of Section VIB of this Agreement, the Company shall be
construed to include the Company and its subsidiaries and controlled affiliates.
 
4.  Notwithstanding anything to the contrary in this Agreement, the Executive
may, directly or indirectly, own, solely as an investment, securities of any
person engaged in the business of the Company which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Executive (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own one percent
(1%) or more of any class of securities of such person.
 
7

--------------------------------------------------------------------------------


5.  During the Restricted Period, the Executive will not, directly or
indirectly, without the Company’s written consent, solicit or encourage to cease
to work with the Company any employee or any consultant of the Company or any
person who was an employee of or consultant then under contract with the Company
within the six-month period preceding such activity. In addition, during the
Restricted Period, the Executive will not, without the Company’s written
consent, directly or indirectly hire any person who is or who was, within the
six-month period preceding such activity, an employee of the Company.
 
6.  The Executive understands that the provisions of this Section VIB may limit
the Executive’s ability to earn a livelihood in a business similar to the
business of the Company, but the Executive nevertheless agrees and hereby
acknowledges that (a) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Company,
(b) such provisions contain reasonable limitations as to time and scope of
activity to be restrained, (c) such provisions are not harmful to the general
public and (d) such provisions are not unduly burdensome to the Executive. In
consideration of the foregoing and in light of the Executive’s education, skills
and abilities, the Executive agrees that he shall not assert that, and it should
not be considered that, any provisions of Section VIB of this Agreement
otherwise are void, voidable or unenforceable or should be voided or held
unenforceable.
 
7.  It is expressly understood and agreed that, although the Executive and the
Company consider the restrictions contained in this Section VIB to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section VIB or elsewhere in this Agreement is an unenforceable restriction
against the Executive, the provisions of the Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine or indicate to
be enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
C.  Nondisparagement
 
1.  The Executive agrees (whether before or after the Effective Date) not to
issue, circulate, publish or utter any false or disparaging statements, remarks
or rumors about any of the Companies or any member of the Company Group or any
of their respective shareholders, officers, directors or managers, other than to
the extent reasonably necessary in order to (i) assert a bona fide claim against
any of the Companies or any member of the Company Group arising out of the
Executive’s employment with the Companies, or (ii) respond in a truthful and
appropriate manner to any legal process or give truthful and appropriate
testimony in a legal or regulatory proceeding.
 
8

--------------------------------------------------------------------------------


2.  The Companies agree to instruct their respective shareholders, officers,
directors and managers, (whether before or after the Effective Date) not to
issue, circulate, publish or utter any false or disparaging statements, remarks
or rumors about the Executive other than to the extent reasonably necessary in
order to (i) assert a bona fide claim against the Executive arising out of the
Executive’s employment with the Companies, or (ii) respond in a truthful and
appropriate manner to any legal process or give truthful and appropriate
testimony in a legal or regulatory proceeding.
 
D.  Company Policies
 
The Executive agrees to abide by the terms of any policies or codes of conduct
of the Companies that (i) expressly apply to the Executive after termination of
employment, or (ii) during the Consulting Period apply to consultants to the
Companies.
 
E.  Confidentiality
 
The Executive shall not, without the prior written consent of the Companies,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity, any “Confidential Information” (as
defined below) except while employed by the Companies, in furtherance of the
business of and for the benefit of the Companies, or any “Personal Information”
(as defined below); provided that the Executive may disclose such information in
any proceeding in which he is making a bona fide claim against the Companies or
defending any claim of the Companies, when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Companies and/or any member of the Company Group, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Executive to divulge, disclose
or make accessible such information; provided, further, that in the event that
the Executive is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, the Executive shall (i)
promptly notify the Companies of such order, (ii) at the written request of the
Companies, diligently contest such order at the sole expense of the Companies as
expenses occur, and (iii) at the written request of the Companies, seek to
obtain, at the sole expense of the Companies, such confidential treatment as may
be available under applicable laws for any information disclosed under such
order. For purposes of this Section VIE, (i) “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), customer lists,
marketing plans and other non-public, proprietary and confidential information
relating to the business of the Companies or any member of the Company Group or
any of their customers, that, in any case, is not otherwise available to the
public (other than by the Executive’s breach of the terms hereof) and (ii)
“Personal Information” shall mean any information concerning the personal,
social or business activities of the shareholders, officers or directors of the
Companies.
 
9

--------------------------------------------------------------------------------


F.  Developments
 
All discoveries, inventions, ideas, technology, formulas, designs, software,
programs, algorithms, products, systems, applications, processes, procedures,
methods and improvements and enhancements conceived, developed or otherwise made
or created or produced by the Executive, alone or with others, and in any way
relating to the business or any proposed business of the Companies of which the
Executive has been made aware, or the products or services of the Companies of
which the Executive has been made aware, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form, at
any time during the Executive’s employment with the Companies or any member of
the Company Group (“Developments”), shall be the sole and exclusive property of
the Companies. The Executive agrees to, and hereby does, assign to the
Companies, without any further consideration, all of the Executive’s right,
title and interest throughout the world in and to all Developments. The
Executive agrees that all such Developments that are copyrightable may
constitute works made for hire under the copyright laws of the United States
and, as such, acknowledges that the applicable Company is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments, and the Executive hereby assigns to the Companies, without any
further consideration, all of the rights comprised in the copyright and other
proprietary rights the Executive may have in any such Development to the extent
that it might not be considered a work made for hire. The Executive shall make
and maintain adequate and current written records of all Developments and shall
disclose all Developments promptly, fully and in writing to the Companies
promptly after development of the same, and at any time upon request.
 
G.  Cooperation
 
At any time after the date of the Executive’s termination of employment, the
Executive agrees to reasonably cooperate (i) with the Companies in the defense
of any legal matter involving any matter that arose during the Executive’s
employment with the Companies and (ii) with all government authorities on
matters pertaining to any investigation, litigation or administrative proceeding
pertaining to the Companies. The Companies will reimburse the Executive for any
earnings lost, and any reasonable travel and out of pocket expenses incurred, by
the Executive in providing such cooperation.
 
H.  Enforcement
 
The Executive acknowledges and agrees that the Companies’ remedies at law for a
breach or threatened breach of any of the provisions of Sections VIB, VIC, VIE
and VIF of this Agreement would be inadequate, and, in recognition of this fact,
the Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available. In addition, upon a determination
by the Boards of Directors of the Companies that the Executive has violated (i)
the Non-Disclosure Agreement, the Employee Information Agreement or any
provision of Section VIB, VIC, VIE, VIF or VIG of this Agreement, the Companies
shall be entitled to immediately cease paying any amounts remaining due or
providing any benefits to the Executive pursuant to Sections IIB or IIC of the
Agreement, and (ii) with respect to the Executive’s violation of Section VIB of
this Agreement, subject to applicable state law, the Company shall be entitled
to reclaim any amounts already paid under Section IIB of this Agreement,
subject, in the case of clauses (i) and (ii), above, to payment of all such
amounts upon a final determination that the Executive had not violated such
Section. If the Executive breaches any of the covenants contained in Section
VIB, VIC, VIE or VIF of this Agreement, and the Company Group obtains injunctive
relief with respect thereto, the period during which the Executive is required
to comply with that particular covenant shall be extended by the same period
that the Executive was in breach of such covenant prior to the effective date of
such injunctive relief.
 
10

--------------------------------------------------------------------------------


VII.  Miscellaneous
 
A.  Entire Agreement. This Agreement is the entire agreement between the
Executive and the Companies with respect to the subject matter hereof and
contains all agreements, whether written, oral, express or implied, between the
Executive and the Companies relating thereto and, effective as of the Effective
Date, supersedes and extinguishes any other agreement relating thereto, whether
written, oral, express or implied, between the Executive and any of the
Companies, including, without limitation, the Change in Control Plan; provided,
that (i) the Non-Disclosure Agreement, the Employee Information Agreement and
the Ply Gem Code of Ethics shall not be superseded by this Agreement and shall
remain in full force and effect, (ii) the continuing effect of the Stockholders
Agreement and the Subscription Agreement, as applied to the Executive, shall be
as set forth in Section II of this Agreement, and (iii) the Executive’s awards
under the Phantom Plan, including any amendments to such awards as of the
Effective Date or amendments to such awards after the Effective Date shall not
be superseded or amended in any way by this Agreement and all agreements and
documents relating to the Executive’s awards under the Phantom Plan (and any
aforementioned amendments) shall continue to be in full force and effect, and
provided, further, that, no rights or obligations established under any
superseded agreement and specifically preserved by this Agreement are
extinguished. Other than this Agreement and as otherwise explicitly stated in
this Agreement, including, without limitation, in Section IIC of this Agreement
and in clause (iii) of the preceding sentence, there are no agreements of any
nature whatsoever between the Executive and any member of the Company Group that
survive this Agreement.
 
B.  Modification. This Agreement may not be modified or amended, nor may any
rights under it be waived, except in a writing signed and agreed to by the
Companies and the Executive.
 
C.  Notices. Any notice given pursuant to the Agreement to any party hereto
shall be deemed to have been duly given when mailed by registered or certified
mail, return receipt requested, or by overnight courier, or when hand delivered
as follows:
 
If to the Companies:
 
Ply Gem Prime Holdings, Inc.
P.O. Box 1017
Kearney, MO 64060
Attention: Shawn Poe, Chief Financial Officer

 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Carl Reisner, Esq.
 
11

--------------------------------------------------------------------------------


If to the Executive:
 
208 Shawna Drive
Kearney, MO 64060
 
or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.
 
D.  Successors; Death Benefit. The Agreement shall be binding upon and inure to
the benefit of the Companies, the Executive and their respective heirs,
successors and assigns. In the event the Executive dies at any time after the
Effective Date and before any amounts payable to him under this Agreement are
paid in full, the amounts remaining to be paid under Sections IIA, IIB, IIC, IIE
and IIF of this Agreement at the time of his death shall be paid (at such times
as such amounts would have been paid to the Executive and, with respect to
Sections IIA and IIB, for the full Consulting Period) to his surviving spouse,
if any, and otherwise to his estate.
 
E.  Taxes. Notwithstanding any other provision of this Agreement to the
contrary, the Companies or any member of the Company Group, as applicable, may
withhold from all amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld pursuant to any applicable
laws and regulations. Notwithstanding anything to the contrary in Section III of
this Agreement, the Companies and the Executive acknowledge that the payments
described in Section IIA of this Agreement shall be treated as wages for all
income and employment tax purposes. The Executive shall be responsible for the
payment of his portion of any and all required federal, state, local and foreign
taxes incurred, or to be incurred, in connection with any amounts payable to the
Executive under this Agreement.
 
F.  Severability. In the event that any provision of the Agreement is determined
to be invalid or unenforceable, the remaining terms and conditions of the
Agreement shall be unaffected and shall remain in full force and effect. In
addition, if any provision is determined to be invalid or unenforceable due to
its duration and/or scope, the duration and/or scope of such provision, as the
case may be, shall be reduced, such reduction shall be to the smallest extent
necessary to comply with applicable law, and such provision shall be
enforceable, in its reduced form, to the fullest extent permitted by applicable
law.
 
G.  Non-Admission. Nothing contained in the Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the
Executive or on the part of any member of the Company Group.
 
H.  No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for pursuant to this Agreement by seeking other employment
and, to the extent that the Executive obtains or undertakes other employment,
the payment will not be reduced by the earnings of the Executive from the other
employment.
 
12

--------------------------------------------------------------------------------


I.  Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED
WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE
CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE
APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF DELAWARE.
 
Each party to this Agreement irrevocably agrees for the exclusive benefit of the
other that any and all suits, actions or proceedings relating to Section VIB of
this Agreement (collectively, “Actions” and, individually, an “Action”) may be
maintained in either the courts of the State of Delaware or the federal District
Courts sitting in Wilmington, Delaware (collectively, the “Chosen Courts”) and
that the Chosen Courts shall have jurisdiction to hear and determine or settle
any such Action and that any such Actions may be brought in the Chosen Courts.
Each party irrevocably waives any objection that it may have now or hereafter to
the laying of the venue of any Actions in the Chosen Courts and any claim that
any Actions have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Action brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.
 
Each party to this Agreement agrees that this Agreement involves at least
$100,000 and that this Agreement has been entered into in express reliance on
Section 2708 of Title 6 of the Delaware Code. Each of the parties to this
Agreement irrevocably and unconditionally agrees (i) that, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
it will appoint (and maintain an agreement with respect to) an agent in the
State of Delaware as such party’s agent for acceptance of legal process and
notify the other parties hereto of the name and address of said agent, (ii) that
service of process may also be made on such party by pre-paid certified mail
with a validated proof of mailing receipt constituting evidence of valid service
sent to such party at the address set forth in this Agreement, as such address
may be changed from time to time pursuant hereto, and (iii) that service made
pursuant to clause (i) or (ii) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.
 
J.  Waiver of Jury Trial. The Companies and the Executive each hereby waive any
right to a trial by jury in any action, suit or other legal proceeding arising
under or relating to any provision of this Agreement.
 
K.  Counterparts. The Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument. Each party hereto confirms that any
facsimile copy of such party’s executed counterpart of the Agreement (or its
signature page thereof) shall be deemed to be an executed original thereof.
 
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed the Agreement on the date
first written above.
 
_________________________________
Lee Meyer
 
PLY GEM INDUSTRIES, INC.
 
_________________________________
Shawn Poe
Chief Financial Officer


PLY GEM HOLDINGS, INC.
 
By:_________________________________
Title: Chief Financial Officer
 
PLY GEM INVESTMENT HOLDINGS, INC.
 
By:_________________________________
Title: Chief Financial Officer
 
PLY GEM PRIME HOLDINGS, INC.
 
By:_________________________________
Title: Chief Financial Officer
 
For purposes of Section IIC only,
 
THE MEYER FAMILY INVESTMENT, L.P.
 
By:_________________________________
Title:



14

--------------------------------------------------------------------------------




RELEASE OF CLAIMS
 
Ply Gem Prime Holdings, Inc., a Delaware corporation (“Prime Holdings”), Ply Gem
Investment Holdings, Inc., a Delaware corporation and wholly-owned subsidiary of
Prime Holdings (“PIHI”), Ply Gem Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of PIHI (“Ply Gem Holdings”), Ply Gem Industries, Inc.,
a Delaware corporation and wholly-owned subsidiary of Ply Gem Holdings (the
“Company”), Lee Meyer (the “Executive”) and, for certain purposes only, the
Meyer Family Investment, L.P (the “Meyer Family Trust”) are parties to a
Retirement and Consulting Agreement, effective as of October 13, 2006 (the
“Agreement”), under which the parties mutually agreed to terminate the
Executive’s employment with each of Prime Holdings, PIHI, Ply Gem Holdings and
the Company (collectively, the “Companies”), effective upon the Effective Date,
as defined in the Agreement. In consideration of the promises set forth in this
Release and the Agreement, the Executive agrees as follows:
 
1.  Acknowledgment and Release
 
In consideration of the Companies’ execution of the Agreement, and except with
respect to the Companies’ obligations arising under or preserved in the
Agreement, the Executive, for and on behalf of himself and his heirs and
assigns, hereby waives and releases all common law, statutory or other
complaints, claims, charges or causes of action arising out of or relating to
the Executive’s employment or termination of employment with, or his serving in
any capacity in respect of, any member of the “Company Group” (as defined in the
Agreement), both known and unknown, in law or in equity, which the Executive may
now have or ever had against any member of the Company Group or any shareholder,
employee, director or officer of any member of the Company Group (collectively,
the “Releasees”), including, without limitation, any complaint, charge or cause
of action arising out of the Executive’s employment with the Company Group under
the Age Discrimination in Employment Act of 1967 (the “ADEA,” a law which
prohibits discrimination on the basis of age), the National Labor Relations Act,
the Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title
VII of the Civil Rights Act of 1964, the Employee Retirement Income Security Act
of 1974, all as amended; and all other federal, state and local laws. By signing
this Release the Executive acknowledges that he intends to waive and release all
rights known or unknown he may have against the Releasees under these and any
other laws; provided, that the Executive does not waive or release claims with
respect to the right to enforce this Release or the Agreement.
 
The Executive acknowledges that he has not filed any complaint, charge, claim or
proceeding against any of the Releasees before any local, state or federal
agency, court or other body relating to his employment or the resignation
thereof (each individually a “Proceeding”). The Executive represents that he is
not aware of any basis on which such a Proceeding could reasonably be
instituted.
 
The Executive (i) acknowledges that he will not initiate or cause to be
initiated on his behalf any Proceeding and will not participate in any
Proceeding, in each case, except as required by law; and (ii) waives any right
he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”). Further, the Executive
understands that by entering into this Release, he will be limiting the
availability of certain remedies that he may have against the Companies and also
limiting his ability to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in this Release shall prevent the Executive
from (i) initiating or causing to be initiated on his behalf any complaint,
charge, claim or proceeding against the Companies before any local, state or
federal agency, court or other body challenging the validity of the waiver of
his claims under ADEA contained in this Release (but no other portion of such
waiver); or (ii) initiating or participating in an investigation or proceeding
conducted by the EEOC with respect to ADEA.
 

--------------------------------------------------------------------------------


The Executive acknowledges that he has been given 21 days from the date of
receipt of this Release to consider all the provisions of this Release and he
does hereby knowingly and voluntarily waive said given 21 day period. THE
EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, HAS BEEN
ADVISED BY THE COMPANIES TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT, BY
SIGNING BELOW, HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT
A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND THE EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.
 
The Executive shall have seven days from the date of his execution of this
Release to revoke this Release. If the Executive revokes this Release, the
Executive will be deemed not to have accepted the terms of the Agreement,
including any action required of the Companies after the Effective Date by any
Section of the Agreement.
 
The Executive acknowledges that nothing in this Release shall constitute any
admission of wrongdoing by the Companies or any Releasee.
 


_________________________________
Lee Meyer


 
Dated: __________, 200_
 


 

